Exhibit 10.7

 



 

August 14, 2017

 

Appliance Recycling Centers of America, Inc.

Minneapolis, MN

 

Attn: Mr. Tony Isaac

 

Re: Certain Closing Agreements

 

This letter agreement (this "Agreement") is being entered into in connection
with the closing (the "Closing") of the transactions contemplated by (i) the
Equity Purchase Agreement, dated as of the date hereof, between 4301 Operations,
LLC, a Delaware limited liability company, and Appliance Recycling Centers of
America, Inc., a Minnesota corporation ("ARCA"), and (ii) the Asset Purchase
Agreement (the "APA"), dated as of the date hereof, between ARCA Advanced
Processing, LLC, a Minnesota limited liability company ("AAP"), and Recleim LLC,
a Delaware limited liability company (''Recleim").

 

This letter agreement (this "'Agreement") sets forth certain agreements between
ARCA and Recleim LLC, a Delaware corporation and the parent company of Recleim
PA ("Recleim"), in connection with the Closing. Capitalized terms used but not
otherwise defined herein have the meanings set forth in the APA.

 

In connection with the Closing, the parties hereto hereby agree as follows:

 

1.Certain AAP liabilities. Upon Closing, Recleim PA is assuming certain
liabilities of AAP in order to acquire the Purchased Assets free and clear of
all Encumbrances, and (ii) a list of such liabilities is attached hereto as
Exhibit A.

 

2.Accounting Systems Transition. For a period of 90 days following the Closing,
ARCA will provide Recleim PA with use of and access to ARCA•s accounting systems
for the purpose of transitioning the data regarding AAP to a new system. ARCA
will provide such service in substantially the manner that ARCA provided such
service to AAP prior to the Closing and, in any case, in a commercially
reasonable manner.

 

3.Licensing of Patent. Simultaneously with the execution of this Agreement,
Recleim PA and ARCA have entered into the Patent License attached hereto as
ExhibitB.

 

4.GE Note and Other Payables. Upon Closing, Reclim agrees to undertake, pay or
assume ARCA's GE obligations consisting of a Note and other payables which were
incurred after the Note. Recleim will also indemnify, and hold ARCA harmless
from any action to be taken by GE relating to such obligations.

 

5.BB&T. As a condition precedent to this Agreement, at Closing, Recleim agrees
to pay off all indebtedness owed to BB&T (the secured lender of AAP), by AAP and
guaranteed by ARCA. Recleim also agrees to indemnify and hold ARCA harmless of
all indebtedness owed to BB&T by AAP and guaranteed by ARCA.

 



 1 

 

 

6.Non-Solicitation Agreement. Recleim and Recleim PA, jointly and severally,
covenant and agree that, for three years following the Closing Date, they will
not individually or collectively solicit customers of ARCA for the purpose of
providing or selling refrigerator recycling services.

 

7.Miscellaneous.

 

a.Counterparts. This Agreement may be executed in multiple original, PDF or
facsimile counterparts, each of which will be deemed an original, and all of
which taken together will be considered one and the same agreement.

 

b.Governing Law. The interpretation and construction of this Agreement, and all
matters relating to this Agreement, will be governed by the laws of the State of
Delaware applicable to Contracts made and to be performed entirely within the
State of Delaware, without giving effect to any conflict of law provisions
thereof.

 

c.Consent to Exclusive Jurisdiction. Each of the parties hereto agrees that any
legal action or proceeding with respect to this Agreement may be brought in the
federal and state courts located in the State of Delaware, and, by execution and
delivery of this Agreement, each party hereto irrevocably submits itself in
respect of its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts in any legal action or proceeding arising
out of this Agreement. Each of the parties hereto irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or · proceedings arising out of or in connection with this
Agreement brought in the courts referred to in the preceding sentence. Each
party hereto consents to process being served in any such action or proceeding
by the mailing of a copy thereof to such party at its registered address and
agrees that such service upon receipt will constitute good and sufficient
service of process or notice thereof. Nothing in this paragraph will affect or
eliminate any right to serve process in any other manner permitted by Law.

 

d.WAIVER OF JURY TRIAL. THE PARTIES HERETO IRREVOCABLY WANE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION OR OTHER PROCEEDING BROUGHT BY ANY PARTY AGAINST
ANY OTHER PARTY OR PARTIES WITH RESPECT TO ANY MATTER ARISING OUT OF, OR IN ANY
WAY CONNECTED WITH OR RELATED TO THIS AGREEMENT OR ANY PORTION OF THIS
AGREEMENT, WHETHER BASED UPON CONTRACTUAL, STATUTORY, TORTUOUS OR OTHER THEORIES
OF LIABILITY. EACH PARTY HERETO REPRESENTS THAT IT HAS CONSULTED WITH COUNSEL
REGARDING THE MEANING AND EFFECT OF THE FOREGOING WAIVER OF ITS RIGHT TO A JURY
TRIAL.

 



 2 

 

 

By executing this Agreement in the space provided below, the parties hereto
hereby acknowledge and agree to the foregoing.

 

[Signatures appear on following pages.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 3 

 

 

  Sincerely,       RECLEIM LLC           By: /s/ J. Steve Bush   Name: J. Steve
Bush   Title: CEO    



 

 

 

 



ACKNOWLEDGED AND AGREED

to this 14th day of August, 2017:

 

APPLIANCE RECYCLING CENTERS OF AMERICA, INC.

 

 

 

By: /s/ Tony Isaac

Name: Tony Isaac

Title: CEO

 

 

 

 





 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Side Letter]



 

 4 

 

 

 

Exhibit A

 

Assumed Liabilities

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 





ABCA Recycling   $ 1,950.00 AERC.COM   $ 6,237.40 Aeroteck   $ 209,573.70 AirGas
      All Staffing Warehouse       American Pulverizer       American Metal
Markets       AMSCO       Anthem Propane   $ 1,049.46 Appliance Warehouse   $
751.54 Atomic Extinguishers               Belgrade   $ 58.64 Beverly Brown-Petty
cash   $ 524.54 Bermuda International Shipping       Beverage & Diamond   $
3,068.83 Bowman   $ 10,673.40 Brian Finn Scale   $ 1,801.00 BSE Holdings   $
19,840.00 Celayix   $ 1,600.00 CJB Packaging   4 875.83 Cleaning MDs    
1,180.98 Commonwealth Computer Recycling     1,822.80 Concentra   $ 156.50
Corestaff   $ 12,268.03 The Ministry of Public Works   $ 29,532.96 DB Schenker  
$ 369.90 Delaware Ave LLC   $ 21,222.88 de lage landen   $ 4,318.66 Delware
Valley Remediation   $ 1,252.30 ECOvanta   $ 8,912.40 Eforce   $ 3,006.57
Elemental       Environmed       Equipment Depot   $ 12,212.60 E-Waste Experts  
    Fidelity Alarm   $ 810.00 First Star Logistics   $ 2,781.00 Frank Callahan  
$ 1,846.31 Franc Environmental   $ 2,095.00 George Leck       Grainger   $ 29.59
Guardian Life       Harleysville Ins       Hustler Conveyor   $ 7,097.14 Incorp
  $ 99.00 IBX   $ 10,046.85

 

 

 

 



 6 

 

 

Industrial Tire       JJ Keller       Jag Expansion   $ 11,630.00 Jim Fesmire  
$ 4,175.00 Joseph Fazzio   $ 256.29 JQ Staffing   $ 36,260.88 Komatsu   $
4,985.95 Law Offices of Dimitri Karapelou       Leshkowitz & Co   $ 201.35 Linde
    23818.94 Lorco       Martin's Appliance     3981.05 Masterman's      
Mazzucco & Co   $ 2,630.00 McMaster Carr   $ 2,173.50 Metal Stock      
Midatlantic Machinery   $ 2,173.80 MidAtlantic Fire   $ 2,350.00 Nationwide
Insurance       Mobile Mini Inc   $ 1,194.91 Nova   $ 4,281.00 Payroll, taxes,
401k and support payments Parade Wire       PBP Fasteners   $ 2,177.50 Peco    
  Penn Jersey   $ 795.75 Perry Johnson Registars   $ 2,000.00 Petro Choice   $
971.84 PIDC   $ 16,965.55 Port packaging       Praxair   $ 4,251.39 Premium
Assignment   $ 7,661.86 Recycling Equipment   $ 10,277.84 Revolution Recovery  
$ 771.30 Wells Fargo   $ 15,798.45 River Drive       Royal   $ 919.83 Ryder   $
5,463.84 Safe Disposal     8485.97         Safety Kleen     91.56 SDS Service  
$ 1,142.68 Separator Disc       Shingle & Gibb   $ 3,347.89 Spichers   $
9,529.70 Stauffer Glove      

 

 

 

 

 



 7 

 

 

Sullivan Scrap     765.9 Susquehanna Credit card   $ 22,991.33 Trailer Tech
Parts   $ 718.99 Unum insurance       Van Hydraulics       Vintage Tech   $
6,555.92 Waste Management   $ 9,822.60 Water Revenue Bureau     524.42 William
C. Miller, Trustee   $ 4,322.50 Wright Express       Yard Specialists      
Zwicky   $ 1,849.47         River Drive       Safety Kleen       Service Caster
Corp   $ 309.20 SLC Nationwide       Stauffer Glove       STS Trucking      
Volvo       Vintage Tech       Water Revenue Bureau       Wells Fargo debit from
BBT account       Delaware Avenue, LLC (April-July)   $ 150,208.40 Total   $
767,900.16



 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

Exhibit B

 

Patent License

 

See attached.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 





PATENT LICENSE AGREEMENT

 

 

THIS PATENT LICENSE AGREEMENT (this "'PLA") is made and entered into as of
August _, 2017 (the "Effective Date") by and between Appliance Recycling Centers
of America, Inc. ("Licensor''), a Minnesota corporation with a principal place
of business in Minneapolis, Minnesota, and Recleim PA, LLC ("Licensee"), a
Delaware limited liability company with a principal place of business in
Atlanta, Georgia Licensor and Licensee are referred to herein collectively as
the “Parties” and each individually as a "Party".

RECITALS

 

WHEREAS, Licensor owns U.S. Patent No. 8,931,289, entitled “Refrigerant
Recycling System,” which is related to systems and methods of recovering or
evacuating refrigerants or other fluids from an appliance.

 

WHEREAS, Licensee and ARCA Advanced Processing, LLC, a Minnesota limited
liability company (“AAP”), are parties to that certain Asset Purchase Agreement,
dated as of the date hereof (the “APA”), pursuant to which Licensee purchased
certain assets from AAP.

 

WHEREAS, Licensor was previously a 50% joint venture partner in AAP and relied
upon AAP to conduct certain recycling operations on its behalf.

 

WHEREAS, to assist Licensee with continued recycling operations associated with
the purchased assets, Licensee desires to obtain, and Licensor is willing to
grant, a license under the above-referenced patent upon the terms and conditions
of this PLA.

 

TERMS AND CONDITIONS

 

NOW THEREFORE, for and in consideration of the premises, representations,
warranties, covenants, and the mutual agreements set forth herein and for other
good and valuable consideration, the Parties hereby agree as follows:

 

1.                 Definitions. In addition to other terms defined elsewhere in
this PLA, the following terms shall have the following meanings:

 

1.1              "Affiliate(s)" means, with respect to any person or entity, any
other person or entity which, at the time of determination, directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such person or entity. For purposes of this Agreement,
"control", "controlled by", "under common control with" and "controlling" means,
as to any person or entity, the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting securities, by contract or otherwise.

 

1.2             "Licensed Patent" means U.S. Patent No. 8,931,289, entitled
"Refrigerant Recycling System," issued January 13, 2015 and any and all
continuations, divisionals, continuation-in-parts, re-examinations, and reissues
related to U.S. Patent No. 8,931,289.

 

 

 

 

 

 

 



 10 

 

 

1.3              "Territory" means the facility located at 4301 North Delaware
Avenue, Philadelphia, PA or any successor facility within 15 miles where
Licensee conducts the business, but in any case, only one facility of recovering
or extracting refrigerants or fluids from appliances using the assets acquired
pursuant to the APA.

 

2.                  License Grant. Subject to the terms and conditions of this
PLA and limited to the Territory, Licensor hereby grants to Licensee a
non-exclusive, irrevocable, fully paid-up license to the Licensed Patent. The
foregoing license granted to Licensee does not include the right to grant
sublicenses to its Affiliates without written authorization from ARCA which will
not be unreasonably withheld.

 

3.                  Miscellaneous and General.

 

3.1             Representations and Warranties. Licensor represents and warrants
that it owns all rights, title, and interest in and to the Licensed Patent and
that the individual signing on its behalf has complete authority to enter into
this PLA and grant the rights granted herein.

 

3.2             Interpretation. The Parties are equally responsible for the
negotiation and preparation of this PLA, and in any judicial proceeding the
terms hereof shall not be more strictly construed against one party than the
other. The Parties have each had full and fair opportunity to consult with
outside legal counsel regarding the te1ms herein before entering into this PLA.

 

3.3             Governing Law. This PLA and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be construed under and governed by the laws of the State of Delaware.

 

3.4               Entire Agreement. This PLA constitutes the entire agreement
between the Parties with respect to the subject matter hereof and shall not be
modified, amended, or terminated except as herein provided or except by another
agreement in writing executed by the parties hereto.

 

3.5              Severability. In the event any provision of this PLA, or the
application of such provision, is found to be contrary to law, the remaining
provisions shall remain in full force and effect.

 

3.6              Counterparts. This PLA may be executed in one or more
counterparts, each of which shall constitute one and the same document. This PLA
may be executed by facsimile or scanned PDF signatures and such signatures shall
be deemed to bind each Party as if they were original signatures.

 

3.7              Assignment. This PLA will be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto. Licensor
expressly acknowledges and agrees that any assignment or license of the Licensed
Patent shall be subject to the terms and conditions of this PLA. The PLA is
assignable by Licensee to an Affiliate of Licensee or an acquirer of Licensee or
any portion of Licensee's business to which this PLA is relevant with the
written authorization from ARCA which will not be unreasonably withheld.

 



[Signature Page Follows]

 

 

 

 



 11 

 



 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
PLA to be executed in duplicate originals by these duly authorized
representatives.

 

 



Appliance Recycling Centers   Recelim PA, LLC of America, Inc.           By:
                                  By:                                       
Title: CEO   Title: Manager Date: 8/14/17   Date: 8/14/2017            

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 12 

